t c memo united_states tax_court w bradford davis and tedde m rinker petitioners v commissioner of internal revenue respondent docket no filed date w bradford davis pro_se bruce c janke for petitioner tedde m rinker christian a speck for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax as well as an dr tedde m rinker was represented at trial by kenneth p fehl mr janke entered an appearance in this case after the close of trial at which point the court granted dr rinker’s motion for an order granting leave to withdraw mr fehl’s appearance on her behalf dollar_figure sec_6662 penalty after concessions by both parties the issues that remain for decision are whether petitioners are deemed to have admitted the statements in respondent’s requests for admission by not timely responding to those requests whether petitioners are entitled to deduct expenses claimed on schedule c profit or loss from business in amounts greater than respondent allowed for petitioner tedde m rinker’s dr rinker medical practice whether petitioners are entitled to deduct personal medical_expenses incurred in and claimed on schedule a itemized_deductions whether petitioners may deduct prepaid_interest paid in in excess of the amounts conceded at trial by respondent whether petitioners may deduct amounts allegedly contributed to a sep-ira account in and whether petitioners are liable for the penalty imposed under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner w bradford davis attached to his pretrial memorandum a form_8857 request for innocent spouse relief mr davis did not file any briefs with the court and the petition makes no reference to sec_6015 relief the record does not establish that he ever filed a form_8857 with respondent therefore assuming that mr davis has even raised the issue we find that he has abandoned his claim for sec_6015 relief see 92_tc_661 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in california for convenience we have consolidated our findings_of_fact and opinion during petitioners were married in dr rinker carried on a medical practice in burlingame california during w bradford davis mr davis worked for three employers earning dollar_figure in wages at some point in mr davis ended his employment with the last of those three employers a company called wind river and was not employed by another concern for the rest of the year mr davis and dr rinker have since divorced i deemed admissions on date respondent served requests for admission on mr davis and dr rinker respondent filed the requests with the court on date the requests asked petitioners to admit two facts that mr davis’s photography activity was not entered into for profit and that the gross_receipts of dr rinker’s medical practice were dollar_figure in the parties do not dispute that neither mr davis nor dr rinker timely responded to respondent’s requests for admission counsel for dr rinker did eventually serve a response to the requests for admission the response was as dr rinker admitted untimely under rule a party may serve upon an opposing party a written request to admit the truth of any matters that relate to statements or opinions of fact or of the application of law to fact 66_tc_33 hersch v commissioner tcmemo_1992_222 each matter is deemed admitted unless the party to whom the request is directed serves a response on the requesting party within days after the date of service of the request or within such shorter or longer time as the court may allow rule c when a matter is admitted whether deemed admitted or actually admitted it is conclusively established for the purposes of the pending case unless the court on motion permits withdrawal or modification of the admission rule f in her posttrial brief dr rinker argued that the court should extend petitioners’ time for responding to respondent’s requests dr rinker argued that the tax_court traditionally looks to the federal rules of civil procedure when interpreting its own rules_of_practice and procedure and that under the federal rules the period otherwise prescribed for responding to a document is extended by days if the document is served by mail see fed r civ p e this court does consult the federal rules of civil procedure when there is no applicable tax_court rule rule a when a tax_court rule has been derived from a federal rule_of civil procedure we also look to the principles enunciated by the federal courts in the interpretation and application of the federal rules of civil procedure see 119_tc_242 83_tc_302 but congress enacted sec_7453 to authorize the tax_court to prescribe rules_of_practice and procedure and we have acted on that authority by promulgating and applying the tax_court rules_of_practice and procedure those rules and not the federal rules apply to all cases and proceedings before this court rule a indeed we have responded to the concerns underlying rule e of the federal rules of civil procedure with rule a that rule provides that if service is made by mail then a period of time computed with respect to the service shall begin on the day after the date of mailing applying our rules it is clear that dr in support of this argument dr rinker also cited the california code of civil procedure which contains a similar provision the california code is not an authority with respect to the tax court’s rules_of_practice and procedure rinker did not timely respond to respondent’s requests for admission dr rinker also argues that respondent’s first request for admission--that mr davis’s photography activities were not entered into for profit--is improper because it requests admission of a matter of law not fact that is not correct whether a taxpayer is primarily engaged in an activity for profit is a question of fact to be resolved from all relevant facts and circumstances 116_tc_198 72_tc_411 affd per curiam without published opinion 647_f2d_170 9th cir at no point did petitioners request that the court extend the time for responding to respondent’s requests nor did either petitioner move to withdraw or modify the deemed admissions despite ample opportunity to do so the matters in respondent’s requests for admission are therefore deemed admitted ii business deductions for dr rinker a generally petitioners claimed dollar_figure of business_expenses for dr rinker’s medical practice on schedule c of their return we do note however that in the notice_of_deficiency respondent allowed dollar_figure of deductions for mr davis’s photography expenses--an amount which fully offset his claimed income from photography respondent also adjusted dr rinker’s gross_receipts to the amount in the requests for admission solely on the basis of records created and maintained by dr rinker respondent disallowed dollar_figure of the claimed deductions because petitioners were unable to substantiate the existence and business_purpose of most of the deductions preliminarily we note that several issues in the dispute regarding these deductions revolve around petitioners’ inability to produce the source documents on which their income_tax return was allegedly based petitioners engaged howard hertz mr hertz to prepare their return mr hertz also represented petitioners during the subsequent examination of the return dr rinker alone assisted mr hertz in preparing the return and in gathering documents for the subsequent examination of that return dr rinker claimed that she gave the documents which substantiated many of the figures on petitioners’ tax_return to mr hertz after dr rinker mr hertz and dr rinker’s assistant organized the records at dr rinker’s home one evening in dr rinker claims that mr hertz then lost the documents while the examination was being reviewed by respondent’s appeals officer mr hertz testified that he never left dr rinker’s home with the source documents after their meeting in respondent takes the position that petitioners and not mr hertz lost the records or that they never maintained the records to begin with as was true in 58_tc_560 this case epitomizes the ultimate task of a trier of the facts--the distillation of truth from falsehood which is the daily grist of judicial life he must be careful to avoid making the courtroom a haven for the skillful liar or a quagmire in which the honest litigant is swallowed up truth itself is never in doubt but it often has an elusive quality which makes the search for it fraught with difficulty that this is so is clearly illustrated by the situation herein we decide whether a witness is credible on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 dozier v commissioner tcmemo_2000_255 from our observation of petitioners at trial we found dr rinker’s testimony on this point to be credible sufficiently detailed and reasonable dr rinker’s demeanor on the stand was forthright and earnest while petitioners at times lacked detailed memories of some of their financial activities in dr rinker recalled her meeting with mr hertz at her house in with relative precision she testified that at the conclusion of that meeting she gave mr hertz a box containing the bulk of her source documents and that she never saw them again mr hertz testified that he gave the box of records back to dr rinker at the conclusion of that meeting according to mr hertz’s testimony the entire purpose of the meeting was to organize documents for mr hertz to present to respondent’s appeals officer however mr hertz admitted that he may have kept the box of documents after his meeting with respondent’s appeals officer in contradistinction to dr rinker’s mr hertz’s testimony was not persuasive mr hertz testified that he showed the source documents which were voluminous to the revenue_agent conducting the exam yet the revenue_agent recalled seeing only a few receipts and canceled checks mr hertz lacked any detailed memory of when he last possessed petitioners’ source documents and was unable to recall basic facts of the chronology and events of his representation of petitioners we therefore find that mr hertz and not petitioners lost the box of petitioners’ original documents petitioners prayed that the court excuse their inability to produce most of their contemporaneous_records on the grounds that mr hertz and not petitioners lost most of their records petitioners asked the court to allow deductions for dr rinker’s business_expenses on the basis of dr rinker’s testimony and the documents that they were able to produce at trial under the rule in 39_f2d_540 2d cir they also argue that they should be allowed to deduct business_expenses to which sec_274 applies because they have satisfied the substantiation requirements of sec_1_274-5t temporary income_tax regs fed reg date which allow taxpayers to reasonably reconstruct their business_expenses when original documents are lost or destroyed through no fault of the taxpayers respondent argues that petitioners failed to present credible_evidence to substantiate that they incurred business_expenses in excess of the amount allowed by the notice_of_deficiency and that petitioners have not provided the court with a sufficient basis on which to make a cohan estimation also respondent argues that several of the claimed deductions were for nondeductible personal expenses finally respondent argues that petitioners have not met the heightened substantiation burden imposed by sec_274 for those deductions to which sec_274 applies at trial petitioners managed to produce a smattering of canceled checks receipts and other records from petitioners also presented exhibits containing reconstructions of various categories of expenditures_for that dr rinker made with the computer_program quicken quicken reports in their testimony petitioners related to the court their memories of their financial activities during the transactions underlying the source documents and the way they arrived at the amounts contained in their return and in the exhibits they prepared in anticipation of trial sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses nor is deduction proper for expenditures that are properly categorized as capital expenditures see sec_262 and sec_263 the taxpayer bears the burden of proving that he or she is entitled to the deduction see rule a 290_us_111 when a taxpayer establishes that he or she has incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see cohan v commissioner supra pincite 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer where the inexactitude of the record is of his or her own making see cohan v commissioner supra pincite it is well established that the tax_court may permit a taxpayer to substantiate deductions through secondary evidence where the underlying documents have been unintentionally lost or destroyed 122_tc_305 petitioners do not contend nor have they shown that sec_7491 which shifts the burden_of_proof to the commissioner in some circumstances applies to this case 71_tc_1120 furnish v commissioner tcmemo_2001_286 joseph v commissioner tcmemo_1997_447 watson v commissioner tcmemo_1988_29 moreover even though congress imposed heightened substantiation requirements for some business deductions by enacting sec_274 the regulations under that section allow a taxpayer to substantiate a deduction by reasonable reconstruction of his or her expenditures when records are lost through no fault of the taxpayer sec_1_274-5t temporary income_tax regs supra generally we found dr rinker’s testimony honest forthright and credible although dr rinker seemed somewhat unfamiliar with financial matters her testimony fundamentally corresponded with the original documentation and reconstructions that petitioners provided she testified credibly as to the existence and business_purpose of many of the deductions claimed on petitioners’ return with respect to her medical practice for some of those deductions dr rinker was also able to recall the approximate amounts of her expenses but for many of them dr rinker lacked any independent recollection of the amounts of the claimed deductions where dr rinker’s testimony provided a sufficient basis for the court to estimate the amounts of her expenditures we have done so weighing against petitioners’ inexactitude where appropriate where petitioners presented contemporaneous documents we have allowed the claimed amounts after adjusting for any disparities between the documents and dr rinker’s testimony and for computational errors similarly where the original documents were lost by mr hertz but where petitioners presented credible reconstructions of their expenses which carry their burden_of_proof we have allowed the claimed amounts after adjusting for minor errors and discrepancies b particular deduction sec_1 office liability insurance dr rinker testified that she paid for tort liability insurance for her medical office dr rinker testified that during her expenses for liability insurance may have been about dollar_figure premiums_paid for business liability insurance are deductible business_expenses sec_1_162-1 income_tax regs under cohan v commissioner supra pincite we allow a deduction of dollar_figure malpractice insurance dr rinker submitted a receipt for medical malpractice insurance in the amount of dollar_figure the receipt was marked as paid and dated date and the policy apparently covered date through date medical malpractice insurance premiums are deductible business_expenses sec_1_162-1 income_tax regs although the year-long insurance_contract extends through a small portion of the next taxable_year petitioners as cash_method taxpayers may nonetheless currently deduct the entire expenditure 36_bta_893 sec_1_461-1 income_tax regs petitioners are therefore entitled to a deduction of dollar_figure for dr rinker’s medical malpractice insurance premiums disability insurance dr rinker testified that she carried a disability insurance_policy on herself she testified that the reason she carried the policy was to keep her practice afloat should she become unable to see her patients for an extended period and that the policy amount would cover only the most basic expenses of her business this court has long held that a taxpayer may not deduct his or her disability insurance premium payments as business_expenses when no limitation is placed on the use of proceeds from the policy 28_tc_710 ferris v commissioner tcmemo_1986_32 andrews v commissioner tcmemo_1970_32 a taxpayer’s mere declaration of his intent to apply potential proceeds from a disability insurance_policy towards office expenses in the event of the taxpayer’s disability does not convert an otherwise personal_expenditure into a deductible business_expense blaess v commissioner supra pincite we therefore deny petitioners a deduction for disability insurance premium payments payments to employees and contractors petitioners submitted exhibits with copies of canceled checks written by dr rinker to several payees in dr rinker testified that the checks represented payments from her to several people for legal accounting bookkeeping and secretarial services rendered in connection with her medical practice some of the payments were made in exchange for secretarial and bookkeeping expenses which related directly to dr rinker’s practice at that time others were made in exchange for legal and business advice on a future venture proposed to dr rinker by another doctor according to dr rinker’s uncontradicted testimony the proposed venture never materialized and she ceased pursuing it in her testimony dr rinker admitted that some of the checks in the exhibits were not for professional services at all and were mistakenly included in addition dr rinker also admitted that she engaged the same people to do her personal and business bookkeeping and accounting a fees for advice on the proposed venture we conclude that dr rinker’s payments to financial and legal advisers were not ordinary and necessary expenses of dr rinker’s medical practice as it stood in the evidence does not establish that the proposed venture was related to dr rinker’s current business petitioners are therefore not entitled under sec_162 to deductions for these payments as ordinary and necessary expenses_incurred in carrying on dr rinker’s medical practice see hagman v commissioner tcmemo_1999_42 nor does the record establish that dr rinker abandoned her pursuit of the proposed venture during her payments to financial and legal advisers are therefore not deductible in that year pursuant to sec_165 see sec_165 hagman v commissioner supra b payments to secretaries and bookkeepers dr rinker testified that she engaged several people for temporary secretarial work bookkeeping and accounting in at trial dr rinker was unable to recall how much she paid her secretaries except that in most cases she believed she paid each of them less than dollar_figure dr rinker did recall however that she hired bookkeepers for dollar_figure an hour and that they usually worked or hours per week on cross-examination dr rinker admitted that she engaged the same people to perform bookkeeping and tax_accounting services for both her business and personal needs petitioners presented canceled checks written by dr rinker in made out to the people about whom she testified in the memo section of most of those checks dr rinker had written notes identifying the services underlying the payments such as hours bookkeeping or temp office or sec services however dr rinker admitted that one of the checks in the exhibits was mistakenly included and did not represent a payment for professional or office services the checks for secretarial services related to dr rinker’s medical practice amount to dollar_figure petitioners are entitled to a deduction under sec_162 for that amount the checks for bookkeeping and accounting services add up to dollar_figure dr rinker testified that she paid some of these amounts for services performed for her medical practice but petitioners offered no evidence as to what portion of the payments related to services performed for her in her personal capacity on the basis of dr rinker’s testimony we believe that at least half of the fees related to dr rinker’s medical practice under cohan v commissioner f 2d pincite we allow a deduction of dollar_figure medical management solutions dr rinker testified that she engaged an outside billing service called medical management solutions to collect and manage payments from medical insurance_companies at trial petitioners presented an exhibit listing payments to medical management solutions petitioners also presented an additional check made out by dr rinker to the company which was not included in the exhibit the payments to medical management solutions for billing services are deductible business_expenses under sec_162 we therefore allow a deduction for the amounts shown by the exhibit and the additional check totaling dollar_figure office rent dr rinker testified that she paid office rent to two different sublessors in she estimated that she paid the first of those sublessors between dollar_figure and dollar_figure a month from january through date and that she paid the second sublessor between dollar_figure and dollar_figure per month for the rest of office rent is a deductible expense sec_162 under cohan we allow a deduction of dollar_figure repairs dr rinker testified about two expenditures_for alleged repairs she incurred in maintaining her medical office in dr rinker hired a technician two times to fix her office computers in paying approximately dollar_figure for each visit also dr rinker hired levi moore a builder to construct countertops and cupboards in her office dr rinker testified that the construction work cost dollar_figure petitioners argue that payments to levi moore for the construction of countertops and cupboards in dr rinker’s office are deductible expenses that argument is incorrect generally under sec_263 no deduction is allowed for capital expenditures capital expenditures include any amount_paid for permanent improvements or betterments made to increase the value of any property sec_263 particularly the cost of constructing furniture and fixtures or similar_property having a useful_life substantially beyond the taxable_year is a capital_expenditure sec_1_263_a_-2 income_tax regs petitioners are therefore not entitled to a deduction for payments to levi moore petitioners have not raised--and we do not address-- whether dr rinker is entitled to capitalize and depreciate the cost of the improvements made by levi moore petitioners also argue that payments to the computer technician were deductible_repair expenses under sec_1 income_tax regs the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept petitioners have not provided the court with sufficient evidence to determine whether the work done by the technician should be deducted as a current_expense or capitalized into the cost of dr rinker’s office computer and depreciated therefore petitioners are not entitled to a deduction for the technician’s fees see rule a petitioners have not raised the issue of whether they are entitled to a deduction for depreciation or amortization with respect to the equipment we therefore do not address it supplies petitioners presented an exhibit listing expenses for patient supplies incurred in connection with dr rinker’s medical practice the exhibit contained some of dr rinker’s financial records invoices from a company named medquest pharmacy and two checks written by dr rinker the exhibit showed total expenditures of dollar_figure dr rinker testified that the records related to purchases of drugs and hormones for her patients at trial dr rinker admitted that one of the two checks in the exhibit was miscategorized and actually represented a personal medical expenditure the other check appears to duplicate a payment recorded on one of the invoices a doctor’s expenditures_for her patients’ medical_supplies are deductible under sec_162 sec_1 income_tax regs eliminating the payment for personal medical_supplies and the duplicate payment we allow a deduction of dollar_figure for dr rinker’s purchases from medquest petitioners also presented an exhibit purporting to substantiate office expenditures dr rinker incurred during this exhibit contained canceled checks that dr rinker wrote out to various payees including consumer retailers such as costco and office depot during the checks contained the following information no payee amount memo palm pilot case supplies reimbursement office furniture offc equipment fax dollar_figure victoria pickett giovane dollar_figure cost plus dollar_figure fry’s electronics dollar_figure printer ofc suppl supplies fax etc dollar_figure supplies costco member supplies gifts illegible labels stionary sic writing pads pens usb cable food office dollar_figure for dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure andy musgrave labels dept office max computerware costco dollar_figure dollar_figure office depot price costco dr rinker testified that the checks related to purchases of office supplies for her medical practice but that in several of the transactions she had also purchased items for personal_use as well in the memo section of some of those checks dr rinker specified the portion of the payment that represented a business expenditure but on other checks the memo section was blank or illegible or did not specify the purpose and nature of the purchase all of the retail payees listed in the exhibit sell goods that can be used for both business and personal purposes moreover for those checks written to individuals the items that dr rinker purchased can be used for both business and personal purposes as noted supra no deduction is generally allowed for personal living or family_expenses sec_262 to show that an expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and that there was a proximate relationship between the claimed expense and the business 72_tc_433 dr rinker testified as to the business_purpose of some of the expenditures and the notes on the checks set forth an adequate basis for allowing some deduction for purchases of office supplies at least two of the checks written to fry’s electronics for dollar_figure and to cost plus for dollar_figure represent a purchase of assets the cost of which should be capitalized not deducted see sec_1_263_a_-2 income_tax regs we therefore allow petitioners deductions for the full amount of check no as well as for portions of check nos and which represent deductible business expenditures these amount to deductions of dollar_figure in total child care expenses at trial and on the brief petitioners asserted that they paid dollar_figure for day care expenses of dr rinker’s two children dr rinker testified that she would not have been able to conduct her medical practice without placing her children in day care petitioners argued that the day care expenditures were deductible business_expenses we have consistently held that two-earner married couples may not deduct as a business_expense under sec_162 the cost of care for their child during working hours see eg o’reilly v commissioner tcmemo_1974_261 and cases cited therein congress has enacted a separate credit for child care expenses which is currently embodied in sec_21 indeed petitioners took advantage of that provision to claim a dollar_figure credit on their tax_return in addition to their schedule c deductions however the rule set forth in o’reilly still stands and petitioners may not deduct the costs of child care as sec_162 expenses bank charges dr rinker testified that she incurred charges for the processing of patients’ credit card payments and for maintaining her business checking accounts petitioners provided no evidence of the amounts of those bank charges at trial dr rinker was unable even to estimate the bank charges she incurred in we therefore lack a sufficient basis upon which to estimate an appropriate deduction see cohan v commissioner f 2d pincite dues dr rinker testified that she paid dues and licensing fees to several organizations related to her medical practice in dr rinker was unable to recall the precise amounts but she estimated that her state medical license fee for was dollar_figure and that she paid dues to several medical colleges and associations of approximately dollar_figure on their return petitioners deducted dollar_figure for taxes and licenses on the schedule c for dr rinker’s medical practice respondent allowed this amount in full it appears likely that petitioners included the cost of dr rinker’s medical license fee in the deduction for taxes and licenses petitioners have therefore not established that they paid any amount relating to dr rinker’s medical license in excess of the amount respondent allowed see rule a 290_us_111 dues to professional organizations are generally deductible under sec_162 sec_1 income_tax regs pursuant to cohan v commissioner supra pincite we allow a deduction of dollar_figure for the remaining expenditures_for dr rinker’s professional dues internet services dr rinker testified that she paid approximately dollar_figure per month for internet access in she testified that she maintained the account so that she could communicate with patients via e-mail but that she also used the account for personal purposes dr rinker also testified that she paid another charge in connection with her business use of the internet but she could not recall whether she incurred the charge in or petitioners did not offer evidence to demonstrate any allocation of dr rinker’s internet fees between personal and business uses petitioners have therefore not provided the court with an adequate basis upon which to make a cohan estimation and we allow petitioners no deduction for the claimed expenditures see cohan v commissioner supra pincite office cleaning on their schedule c for dr rinker’s medical practice for petitioners claimed a deduction of dollar_figure for cleaning services dr rinker testified that she engaged a cleaning service company to clean both her office and her home during and that her total payments to the cleaning service exceeded dollar_figure dr rinker testified that she based the dollar_figure figure on the number of times the service visited her office and the amount of the weekly payments she made to the company in dr rinker’s expenditures_for office cleaning were ordinary and necessary expenditures directly connected with her medical practice see sec_1_162-1 income_tax regs we therefore allow a deduction of dollar_figure deductions to which sec_274 applies a car and truck expenses on their schedule c for dr rinker’s medical practice petitioners claimed deductions for car and truck expenses of dollar_figure respondent disallowed the deduction certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner supra pincite see sec_1 5t c temporary income_tax regs fed reg date sec_274 disallows deductions with respect to listed_property unless the taxpayer satisfies the sec_274 substantiation requirements under sec_280f listed_property includes among other items passenger automobiles if a taxpayer cannot satisfy the substantiation burden imposed by sec_274 with respect to a deduction to which it applies he fails to carry his burden of establishing that he is entitled to deduct that expense regardless of any equities involved sec_274 nicely v commissioner tcmemo_2006_172 sec_1_274-5t temporary income_tax regs fed reg date generally taxpayers must substantiate each required element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date for deductions stemming from uses of listed_property the elements that must be substantiated include the amount of each business use using mileage or other approved measures as well as the total use of the listed_property for the taxable_period the date of the use and the business or investment purpose of the use sec_1_274-5t temporary income_tax regs fed reg date where sec_274 applies a taxpayer must substantiate the expenditure by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 sec_1_274-5t temporary income_tax regs the adequate_records requirement is generally satisfied where a taxpayer presents documentary_evidence such as receipts paid bills or similar evidence sufficient to support deduction of an expenditure sec_1_274-5 income_tax regs for deductions relating to uses of listed_property a taxpayer may also satisfy the adequate_records requirement by maintaining an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each required element of an expenditure or use to which sec_274 applies sec_1 5t c i temporary income_tax regs fed reg date if a taxpayer has not substantially complied with the adequate_records standard he may substantiate an element of an expenditure by presenting sufficient evidence corroborating the taxpayer’s own statement sec_274 sec_1_274-5t and i temporary income_tax regs fed reg date that requirement is satisfied where a taxpayer presents both his own statement containing specific information in detail as to the element as well as other corroborative evidence sufficient to establish the element sec_1_274-5t temporary income_tax regs supra generally the corroborative evidence must be direct evidence such as a statement in writing or the oral testimony of witnesses involved in the deductible event or documentary_evidence such as described in sec_1_274-5t temporary income_tax regs fed reg date in proving the business_purpose of an expenditure the corroborative evidence may be circumstantial evidence sec_1_274-5t temporary income_tax regs supra in lieu of substantiating the actual amount of an expenditure relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate established by the internal_revenue_service see sec_1 j income_tax regs revproc_98_63 1998_2_cb_818 use of the standard mileage rate establishes the amount deemed expended with respect to the business use of a passenger_automobile but such use does not relieve a taxpayer of his burden of substantiating the other elements required by sec_274 and the regulations issued thereunder sec_1_274-5 income_tax regs at trial dr rinker testified that she used her car to travel to various business appointments and business-related events in dr rinker testified that she documented her business travel mileage in her appointment book which also contained the names of her patients however dr rinker did not think it prudent to offer her appointment book as evidence because she was concerned that doing so might violate her duty_of confidentiality towards her patients instead petitioners presented a computer report that dr rinker prepared in connection with the examination of the return which purported to summarize the contents of her appointment book that document purported to show that dr rinker traveled big_number miles in connection with her medical practice petitioners have not satisfied the adequate_records standard petitioners have not presented documentary_evidence such as receipts paid bills or other direct evidence of the required elements petitioners have not presented a log book or other similar record made at or near the time of the expenditures at issue nor may the court excuse petitioners’ failure to produce dr rinker’s appointment book because of dr rinker’s concern for her clients’ confidentiality sec_1 5t c ii d temporary income_tax regs fed reg date provides a way to maintain the confidentiality of information when recording the elements of business mileage in a log book or similar document confidential information --if any information relating to the elements of an expenditure or use such as place business_purpose or business relationship is of a confidential nature such information need not be set forth in the account book diary log statement of expense trip sheet or similar record provided such information is recorded at or near the time of the expenditure or use and is elsewhere available to the district_director to substantiate such element of the expenditure or use as respondent noted--albeit in another context--petitioners could have satisfied this requirement by photocopying dr rinker’s appointment book and redacting her clients’ names petitioners failed to do so petitioners have not presented any evidence to corroborate dr rinker’s statements regarding her business mileage they have therefore failed to substantiate any such expenses we allow no deduction for business mileage b business travel away from home petitioners deducted dollar_figure for business travel away from home and dollar_figure for business meals and entertainment respondent disallowed all but dollar_figure of the claimed deductions for travel respondent made no adjustment to petitioners’ deduction for meals and entertainment of dollar_figure the heightened substantiation requirements of sec_274 apply to deductions for travel expenditures sec_274 under sec_274 the elements that must be substantiated to deduct such expenses generally include the amount of each separate expenditure the dates of departure and return for each trip away from home and the number of days away from home spent on business the destinations or places to which the taxpayer traveled and the business_purpose of the travel sec_1 5t b temporary income_tax regs fed reg date as with other deductions to which sec_274 applies taxpayers must generally substantiate deductions for business travel away from home with adequate_records or sufficient evidence corroborating the taxpayer’s own statement discussed supra sec_1_274-5t temporary income_tax regs supra petitioners attempted to substantiate a portion of the claimed business travel deductions in petitioners presented a quicken report containing dr rinker’s travel expenditures in and dr rinker testified that some of the travel expenditures on the report related to business trips that she took to attend various medical conferences in her testimony dr rinker specified which trips on the report were business travel and detailed the business activities she engaged in during those trips petitioners have not met the generally applicable substantiation requirements of sec_274 petitioners have not presented documentary_evidence such as receipts paid bills or other direct evidence of the required elements petitioners failed to present any independent corroboration of dr rinker’s statements which would substantiate the required elements of dr her business travel deductions petitioners have therefore failed to substantiate the claimed deductions with either adequate_records or sufficient evidence corroborating the taxpayer’s own statement however petitioners argue that because mr hertz lost their tax records for they should be allowed to substantiate dr rinker’s business travel_expenses under sec_1_274-5t temporary income_tax regs supra we agree sec_1_274-5t temporary income_tax regs supra provides taxpayers with a method of substantiating their sec_274 deductions when their records have been lost because of circumstances beyond their control where a taxpayer establishes that the failure to produce adequate_records is due to the loss of those records through circumstances beyond the taxpayer’s control the taxpayer may substantiate a deduction by reasonable reconstruction of his expenditures or use id if documentation is unavailable the court may although it is not required to do so accept the taxpayer’s testimony to substantiate the deduction see boyd v commissioner t c pincite watson v commissioner tcmemo_1988_29 petitioners have shown that they at one time possessed adequate documentation to establish the required elements for deducting dr rinker’s business travel expenditures petitioners have also shown that their failure to produce those records stemmed from circumstances beyond their control namely that mr hertz lost the records petitioners have also provided a reasonable reconstruction of some of dr rinker’s expenditures_for business travel away from home in we therefore allow petitioners’ deductions for which petitioners have provided adequate reconstructions of dr rinker’s deductible business travel expenditures deductible traveling expenses include travel fares meals_and_lodging and expenses incident to travel sec_1_162-2 income_tax regs from the record before us petitioners have reconstructed the following deductible travel_expenses nature of date expenditure destination business_purpose amount fresno las vegas american academy fuel of anti-aging medicine conference hotel conference car rental conference hotel conference hotel conference fresno fresno san francisco psychiatry dollar_figure university pharmacy dollar_figure university pharmacy dollar_figure university pharmacy dollar_figure dollar_figure san francisco american osteopathic dollar_figure car rental association convention hotel association total dollar_figure san francisco american osteopathic dollar_figure we therefore allow a deduction for dollar_figure iii schedule a deductions a personal medical expenditures on their tax_return petitioners claimed medical and dental expenditures of dollar_figure of which dollar_figure was allegedly deductible respondent denied the deduction at trial petitioners offered another quicken report which purported to contain their medical_expenses for the report showed several payments from petitioners’ bank accounts the amounts of the payments the payees and some details about the payments and their purposes dr rinker testified that while she and mr davis had medical insurance for their family in through mr davis’s employers the report included only those medical_expenses which were not reimbursed through their medical insurance_policy many of the entries on the quicken report contain notes such as not covered co pay or copayment sec_213 generally allows a deduction for expenses paid during a taxable_year not compensated for by insurance or as discussed below sec_213 allows a deduction for medical or dental expenses to the extent that they exceed percent of adjusted_gross_income otherwise for medical_care of the taxpayer his or her spouse or dependents to the extent that such expenses exceed percent of adjusted_gross_income as noted above taxpayers bear the burden of proving that they are entitled to any deductions claimed on their return see rule a 503_us_79 and taxpayers must substantiate amounts claimed as deductions by maintaining the records necessary to establish such entitlement see sec_6001 65_tc_87 sec_1_6001-1 income_tax regs to substantiate medical and dental expenses under sec_213 the taxpayer must furnish the name and address of each person to whom payment was made and the amount and date of each such payment see sec_1_213-1 income_tax regs if requested by the commissioner the taxpayer must also furnish an itemized invoice which identifies the patient the type of service rendered and the specific purpose of the expense see id where a taxpayer fails to provides adequate substantiation the court may uphold the commissioner’s determination denying a deduction for medical and dental expenses see hunter v commissioner tcmemo_2000_249 nwachukwu v commissioner tcmemo_2000_27 petitioners do not argue and we do not find that sec_7491 applies see supra note petitioners’ evidence regarding their medical_expenses is confusing contradictory and incomplete and we are not convinced that the expenditures in petitioners’ quicken report represent deductible medical_expenses mr davis who required hearing aids during testified that his expenses for hearing aids were reimbursed by a special fund set up by his employer--yet judging from the quicken report over dollar_figure of the medical_expenses went towards mr davis’s hearing aids petitioners claim to have had employer-provided medical insurance in yet they reported over dollar_figure in unreimbursed medical_expenses on their tax_return and showed only dollar_figure of insurance reimbursements at trial dr rinker attempted to explain this by testifying that she excluded from the quicken report those medical_expenses which were reimbursed by insurance but both the report itself and mr davis’s testimony indicate otherwise the quicken report includes entries for insurance reimbursements and mr davis testified that petitioners’ insurance covered all expenditures_for prescription drugs except a minimal copayment contrary to dr rinker’s testimony the quicken report includes several entries for prescription medications costing hundreds of dollars each moreover several of the expenditures on the quicken report appear to relate to procedures that may have been cosmetic in nature or to purchases of vitamins and nonprescription drugs those expenditures are not deductible sec_213 and b b finally the quicken report even when coupled with petitioners’ testimony does not satisfy the requirements imposed by sec_1_213-1 income_tax regs we therefore disallow the deduction for medical_expenses for b personal_interest petitioners deducted dollar_figure of interest related to the refinancing of their home mortgage respondent denied the deduction petitioners refinanced a preexisting home mortgage loan on date the terms of the date refinance loan the loan required petitioners to pay a dollar_figure loan origination fee at the inception of the loan the stated term of the loan was apparently years however on date petitioners again refinanced their home and paid off the loan in its entirety at trial petitioners attempted to revive only dollar_figure of the dollar_figure deducted on their return they argued that the loan origination fee constituted prepaid_interest and that because the loan lasted only days the bulk of the loan origination it is unclear whether the dates on the report indicate the date of payment as required or the date on which petitioners entered the data into their computer the quicken report also fails to adequately substantiate the address of any payees as required by the regulation fee is deductible in petitioners calculate that to equal dollar_figure respondent apparently concedes that the loan origination fee represents prepaid_interest and that such interest constitutes home_equity_indebtedness with respect to a qualified_residence under sec_163dollar_figure however respondent argues that the proper method of allocating prepaid_interest requires a taxpayer to look to the stated term of the loan--in this case years--to determine the amount attributable to a particular tax_year respondent argues that the effect of a subsequent refinancing is that a taxpayer may deduct in the year of the refinancing any prepaid_interest not previously deducted respondent accordingly conceded that petitioners are entitled to a deduction of dollar_figure for prepaid_interest in dollar_figure respondent’s approach to the deductibility of prepaid_interest is correct sec_461 provides dollar_figure divided by the 467-day existence of the loan multiplied by the days of in some instances loan origination fees may include charges for services and not prepaid_interest see eg 75_tc_424 affd without published opinion 691_f2d_490 3d cir lange v commissioner tcmemo_2005_176 revproc_87_15 1987_1_cb_624 for interest of dollar_figure on a loan with a stated term of months the interest allocable to months is dollar_figure in general --if the taxable_income of the taxpayer is computed under the cash_receipts_and_disbursements_method of accounting interest_paid by the taxpayer which under regulations prescribed by the secretary is properly allocable to any period-- a with respect to which the interest represents a charge for the use or forbearance of money and b which is after the close of the taxable_year in which paid shall be charged to capital_account and shall be treated as paid in the period to which so allocable the parties do not dispute that petitioners prepaid_interest in nor apparently do the parties dispute that the prepaid_interest should be amortized over the life of the loandollar_figure the only dispute is whether the period to which the interest relates should be determined by the terms of the loan when it was entered into--in this case years--or the actual life of the loan foreshortened as it was by petitioners’ subsequent refinancing of date the interest which petitioners prepaid represented a charge for the use or forbearance of money for the entire contractual term of the loan for petitioners are under certain circumstances points paid in connection with the purchase or improvement of a principal_residence may be deductible sec_461 petitioners have not alleged and we do not find that they paid the loan origination fee in connection with the purchase or improvement of their principal_residence we therefore find that the exception of sec_461 does not apply see eg kelly v commissioner tcmemo_1991_605 fox v commissioner tcmemo_1989_232 affd without published opinion 943_f2d_55 9th cir therefore entitled to deduct only that portion of the points allocable to as a portion of the 30-year loan cf 121_tc_168 nndollar_figure from the record before us that amounts to dollar_figure c sep-ira contributions at trial dr rinker testified that she made contributions to three different sep-ira funds in and petitioners argued that they should be allowed a deduction for the contributions petitioners did not claim a deduction for the contributions on their return because on the basis of the schedule c income shown on the return no deduction was permissible however petitioners argued that on the basis of respondent’s adjustments and petitioners’ concessions with regard to the schedule c income such a deduction would now be allowable and appropriate even if the court accepts dr rinker’s uncorroborated assertions that she contributed money to retirement accounts petitioners have failed to provide the court with any evidence that dr rinker made the contributions under plans that meet the qualifications for sep-ira’s see sec_219 sec_401 sec_408 we therefore conclude that petitioners are not entitled to a deduction for the contributions in iv penalties a sec_6662 respondent determined an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined that the entire underpayment_of_tax for was attributable to negligence or disregard of rules or regulations a substantial_understatement_of_income_tax and or a substantial valuation misstatementdollar_figure petitioners argue that the underpayments for were caused by their reasonable reliance on mr hertz in preparing their return this reliance petitioners argue qualifies as reasonable_cause and good_faith and under sec_6664 the penalty should not be sustained burden of production sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also higbee v although the notice_of_deficiency includes substantial_valuation_overstatement sic as a basis for applying the accuracy-related_penalty it appears that respondent did not determine any_tax deficiency based on a valuation_overstatement we therefore do not address the aspects of the accuracy-related_penalty which relate to a substantial_valuation_overstatement commissioner 116_tc_438 once the commissioner has done so the burden_of_proof is upon the taxpayer to establish reasonable_cause and good_faith higbee v commissioner supra pincite sec_6662 penalty pursuant to sec_6662 a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 analysis respondent has met the burden of production imposed on him by sec_7491 respondent has shown that the underpayments of petitioners’ taxes exceeds the greater of dollar_figure or percent of the tax required to be shown on the return and is therefore due to a substantial_understatement sec_6662 to avoid application of the penalty petitioners must therefore demonstrate that the underpayments of tax for were due to reasonable_cause and good faithdollar_figure see higbee v commissioner supra pincite whether applied because of a substantial_understatement of tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith there is no claim or proof that petitioners may reduce the amount of the understatement under sec_6662 reliance on the advice of a professional such as an accountant see id further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 at the time the return was prepared mr hertz was an enrolled_agent petitioners had engaged mr hertz to prepare their income_tax returns for or years before a deductions relating to mr davis’s photography activities petitioners honestly misunderstood mr davis’s photography expenditures to be deductible business_expenses although petitioners are both highly educated in fields that do not relate to taxation we find that their misunderstanding was reasonable we therefore conclude that petitioners had reasonable_cause and acted in good_faith as to the underpayments resulting from deductions of photography-related expenditures b gross_receipts and deductions of dr rinker’s medical practice petitioners credibly testified that they provided mr hertz with all of the necessary records and information with which to determine the gross_receipts and allowable deductions for dr rinker’s medical practice and that they relied on mr hertz to determine the proper figures on their return we conclude that for petitioners had reasonable_cause and acted in good_faith as to the underpayments resulting from dr rinker’s claimed gross_receipts and business deductions c deductions for home mortgage points the record also indicates that petitioners relied on mr hertz to determine the proper amount of their deduction for personal_interest dr rinker testified that she gave mr hertz all of the records relating to her home mortgage and relied on him to determine the proper deduction because she had no idea looking at mortgage papers what is tax-deductible and what isn’t and i just told mr hertz to figure it out we therefore conclude that petitioners had reasonable_cause and acted in good_faith as to the underpayment attributable to petitioners’ erroneous deduction of home mortgage points d deductions for personal medical expenditures the record does not reveal that petitioners had reasonable_cause and acted in good_faith with respect to their claimed dollar_figure in deductible medical_expenses regardless of whether the erroneous deductions were results of mr hertz’s negligence or otherwise petitioners had significant warning signs that their deductions for medical expenditures were improper as noted above petitioners carried employer-provided medical insurance and many of the claimed expenditures were covered by the terms of the insurance_policy see allen v commissioner f 2d pincite we therefore sustain respondent’s application of the sec_6662 penalty as it applies to the portion of the deficiency attributable to claimed deductions for personal medical_expenses to reflect the foregoing decision will be entered under rule
